UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7431



FRANKIE DEAN MCFALLS,

                                              Plaintiff - Appellant,

          versus

BIRCHIE WARREN, Psychologist; MARTHA WRIGHT,
Psychological Intern; DANNY FAIRCLOTH, Diag-
nostic Center Director; LEE WEST, Diagnostic
Services Specialist; BENNY LANGDON; STEVEN
DEZERN, Case Analyst; MEL NOLES, Medical Di-
rector; GARY DIXON, Warden; LYNN C. PHILLIPS,
Director of Prisons, North Carolina Department
of Corrections; FRANKLIN FREEMAN, Secretary of
North Carolina Department of Corrections;
PATSY E. WOODLIEF, Chief Diagnostic Services,
North Carolina Department of Corrections,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-95-78-5-F)


Submitted:   January 18, 1996             Decided:   February 5, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Frankie Dean McFalls, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1988) complaint as frivolous under 28 U.S.C.

§ 1915 (1988). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. McFalls v. Warren, No. CA-95-78-5-

F (E.D.N.C. Sept. 8, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2